Murdock, J., dissenting: I dissent from the holding that the fair market value of decedent’s undivided one-third interest in the five pieces of real estate is 12% percent less than one-third of the fair market value of the entire five pieces. Perhaps an owner of an undivided one-third interest, forced to sell, might not get more than 87% percent of one-third of the value of the whole. However, in determining fair market value the existence of a willing seller, not forced to sell, and also a willing buyer, is assumed. I can not believe that the holder of a one-third interest who was not forced to sell would accept an offer of a willing buyer at 87% percent of one-third of the value of the whole. TurNer, J., agrees with this dissent.